Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
                                   Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Hou (US 2016/0236580)
Regarding claim 1 and similarly recited claim 12, the prior art discloses:
A motor vehicle (fig 1), comprising: 
an electric traction energy storage (415 in fig  4A); 
a first DC voltage converter (485) having a first side and a second side; 
a second DC voltage converter (490) having a first side and a second side; and 
a contact device (445) configured to electrically connect to a vehicle-external energy source, wherein the first sides of the first and second DC voltage converters (485, 489) are connected in series (shown in fig 4A), the contact device (445) is connected to the first sides of the first and second DC voltage converters, and the traction energy storage (415) is connected to the second sides of the DC voltage converters.
(Claim 2) wherein the second sides of the first and second DC voltage converters (485, 490) are connected in parallel ( shown in fig 4A).
(Claim 3) wherein at least one of the first and second DC voltage converters is operable bidirectionally (par 110).
(Claim 4) an onboard low-voltage network (low voltage charger (abstract)), wherein at least one of the first and second DC voltage converters is designed for a voltage at the first side corresponding to the voltage of the onboard low-voltage network (fig 4A, first side of  at least one of the first and second DC voltage converters for low voltage battery 425) .
(Claim 5) wherein the onboard low-voltage network is connected to the first side of at least one of the first and second DC voltage converters (fig 4A, first side of  at least one of the first and second DC voltage converters coupled low voltage battery 425).
(Claim 6) wherein the onboard low-voltage network is connected to a terminal corresponding to a high potential of the first DC voltage converter (485) and to a terminal corresponding to a low potential of the second DC voltage converter (490).
(Claim 7) wherein the contact device (445) is designed for connection to an energy source (410) providing a safety extra-low voltage.
(Claim 8) a switching device (495) arranged between the contact device and the first and second DC voltage converters and including at least one of a semiconductor switch and a contactor.
(Claim 9) wherein at least one of the contact device and the first and second DC voltage converters are designed for continuous conducting of currents greater than or equal to 100 A (par 122).
(Claim 10) wherein the contact device includes a movable current collector (in BJT power switch (par 70, 82, 91, 99, 102) wherein the current collector is designed for contacting a contact arrangement of the energy source.
(Claim 11) wherein the motor vehicle (fig 1) includes a communication device for communicating with the vehicle-external energy source (in fig 1).

Claims 1-12 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Moran (US 2010/0133029)
Regarding claim 1 and similarly recited claim 12, the prior art discloses:
A motor vehicle (abstract), comprising: 
an electric traction energy storage (120 in fig 5-6); 
a first DC voltage converter (116 in fig 506) having a first side and a second side; 
a second DC voltage converter (126 in fig 5-6) having a first side and a second side; and 
a contact device (492 in fig 5-6) configured to electrically connect to a vehicle-external energy source, wherein the first sides of the first and second DC voltage converters are connected in series(as shown in fig 5-6), the contact device (492)  is connected to the first sides of the first and second DC voltage converters (116, 126), and the traction energy storage  (120) is connected to the second sides of the DC voltage converters (116, 126).
(Claim 2) wherein the second sides of the first and second DC voltage converters are connected in parallel (to VDC bus in fig 5-6 )
(Claim 3) wherein at least one of the first and second DC voltage converters is operable bidirectionally (par 24).
(Claim 4) an onboard low-voltage network (par 26), wherein at least one of the first and second DC voltage converters is designed for a voltage (490 in fig 5-6) at the first side corresponding to the voltage of the onboard low-voltage network.
(Claim 5) wherein the onboard low-voltage network (490 in fig 5-6is low voltage) is connected to the first side of at least one of the first and second DC voltage converters (116, 126).
(Claim 6) wherein the onboard low-voltage network is connected to a terminal corresponding to a high potential of the first DC voltage converter and to a terminal corresponding to a low potential of the second DC voltage converter (as shown in fig 5-6).
(Claim 7) wherein the contact device (492 in fig 5-6) is designed for connection to an energy source providing a safety extra-low voltage.
(Claim 8) a switching device arranged between the contact device and the first and second DC voltage converters and including at least one of a semiconductor switch and a contactor (par 65: IGBT contactor or other switching).
(Claim 9) wherein at least one of the contact device and the first and second DC voltage converters are designed for continuous conducting of currents greater than or equal to 100 A (par 71).
(Claim 10) wherein the contact device includes a movable current collector (par 26: IGBT), wherein the current collector is designed for contacting a contact arrangement of the energy source.
(Claim 11) wherein the motor vehicle includes a communication device (par 26, 66, 69) for communicating with the vehicle-external energy source.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL DINH/          Primary Examiner, Art Unit 2851